Citation Nr: 0002778	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1955 to 
May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
TDIU.  Pursuant to the Board's October 1997 remand, a VA 
examination was conducted in September 1998.  By rating 
action of April 1999, the RO assigned a 100 percent schedular 
evaluation in accordance with 38 C.F.R. § 4.85, Diagnostic 
Code 6110, effective from September 22, 1998.  

In light of the grant of a total schedular rating for the 
veteran's service-connected bilateral hearing loss, further 
consideration of the claim for TDIU, for the period since 
September 22, 1998, is not necessary.  38 C.F.R. § 4.16(a) 
(1999) (an award of TDIU may be made only where the assigned 
schedular rating is less than 100 percent).  However, the 
question remains of whether TDIU was warranted prior to 
September 22, 1998.


FINDINGS OF FACT

1.  The veteran's formal application for entitlement to TDIU 
(VA Form 21-8940) was received on January 5, 1994.

2.  The veteran has a high school education, and had worked 
as a hotel maintenance worker, textile industry worker, 
security guard, and machine operator.  He last worked in a 
supply room in June 1993.

3.  The veteran's service-connected bilateral hearing loss 
disability has been rated as 90 percent disabling, effective 
from December 18, 1987, to September 21, 1998; a 100 percent 
schedular rating has been in effect since September 22, 1998.


4.  The veteran's service-connected bilateral hearing loss 
disability prevented him from engaging in substantially 
gainful employment since November 7, 1994.


CONCLUSION OF LAW

TDIU, for the period from November 7, 1994, to September 22, 
1998, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to TDIU since January 1994, the date his formal 
application was received by VA.  The record establishes that 
the veteran's formal application for entitlement to TDIU (VA 
Form 21-8940) was received on January 5, 1994.  (Claims for 
TDIU had been previously denied, but no appeal of any 
previous denial was initiated.  See 38 U.S.C.A. § 5110(a) 
(1999).)

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (1999).

Here, the veteran's 90 percent rating for his hearing loss, 
for the period beginning December 18, 1987, satisfies the 
percentage requirements of 38 C.F.R. § 4.16 

(1999).  The veteran may be entitled to TDIU on an 
extraschedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of service-connected disability.  38 C.F.R. § 4.16(b).  
Consequently, the issue before the Board is whether the 
veteran's service-connected disability precluded him from 
engaging in substantially gainful employment (work that is 
more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Moreover, an inability to work due to nonservice-
connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making this determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Turning to the merits of the claim, the Board finds that the 
veteran is entitled to TDIU for the period from November 7, 
1994, to September 22, 1998, the date of the award of a 100 
percent schedular rating.  The record reveals that, in the 
veteran's April 1978 Income -Net Worth and Employment 
Statement, he reported having completed four years of high 
school.  He worked as a foreman and a machine operator.

In a formal claim (VA Form 21-8940), received in 
January 1987, the veteran reported having worked as a 
security guard, textile industry worker, and hotel 
maintenance worker from July 1980 to November 1985.  He noted 
that, since then, no one would hire him due to his hearing 
problems.  In an informal hearing presentation, dated in 
August 1988, the veteran's representative indicated that the 
veteran was incapable of using a telephone and/or holding any 
form of normal conversation.  With respect to the veteran's 
former occupations, the representative 

indicated that it was necessary that proper safety 
precautions be followed, and that since the veteran was 
incapable of distinguishing sound around moving machinery, it 
was extremely dangerous for him to engage in his former 
occupations.  Consequently, the representative indicated that 
the veteran was precluded from engaging in his normal and 
past occupations, and that the veteran was a danger to 
himself on others while on the job.

In a formal claim (VA Form 21-8940), received in 
October 1990, the veteran reported that he was last employed 
as a hotel maintenance worker in December 1985.  He noted 
that he had tried to obtain employment in the lighting, 
manufacturing, aluminum manufacturing, and textile 
industries, but had been unsuccessful.  He stated that he 
could not hear the telephone anymore.  In a formal claim (VA 
Form 21-8940), received in January 1994, the veteran reported 
that he had last worked in June 1993 in a supply room.  He 
indicated that he had only worked 7 weeks in the past 10 
years because no one would hire him due to his hearing 
problems.

A November 7, 1994, VA audiological evaluation report shows 
that audiometry revealed average puretone threshold, at 500, 
1000, 2000, 3000, and 4000 Hertz (Hz), of 110 decibels in the 
right ear and 105 decibels in the left ear.  Speech 
discrimination ability was 0 percent in the right ear and 60 
percent in the left ear.  The veteran was found to have 
profound sensorineural hearing loss in each ear.

A September 1998 VA audiological evaluation report shows that 
audiometry revealed average puretone threshold, at 500, 1000, 
2000, 3000, and 4000 Hz, of 110 decibels in each ear.  Speech 
discrimination ability was 0 percent in each ear.  Bilateral 
profound sensorineural hearing loss with no speech 
discrimination without lip reading was diagnosed.  The 
examiner opined that potential employers would view the 
veteran as high risk and probably not be employable as a 
result of the veteran's profound hearing loss.


The evidence of record tends to show that the veteran is 
unemployable due solely to his service-connected bilateral 
hearing loss.  The September 1998 VA examiner provided an 
opinion indicating that the veteran was probably not 
employable because of his profound hearing loss since 
potential employers would view the veteran as a high risk.  
This, standing alone, tends to show that the veteran was 
unemployable due to service-connected disability at that 
time.  The Board finds that, with resolution of reasonable 
doubt in the veteran's favor, this opinion of unemployability 
is corroborated by the earlier November 1994 VA audiological 
evaluation report reflecting almost the same impairment when 
compared to the September 1998 VA report.  Since the 
November 1994 VA report is effectively the same as the 
September 1998 report, which contains the opinion that the 
veteran is unemployable, the Board finds that the veteran may 
also be considered unemployable at the time of the 
November 1994 VA audiological evaluation.  

In short, the veteran last worked in June 1993 in a supply 
room.  He has reported that no one will hire him because he 
cannot perform basic activities such as using the telephone.  
His representative has claimed that the veteran cannot 
perform any past jobs because safety precautions require him 
to at least hear the sounds of machinery.  Since no evidence 
has been presented to rebut the September 1998 VA examiner's 
opinion that the veteran is unemployable or the arguments 
presented by the veteran and his representative, the Board 
concludes that the veteran's service-connected disability is 
of such nature and severity as to preclude him from engaging 
in substantial gainful employment consistent with his 
training and experience.  Accordingly, entitlement to TDIU, 
for the period from November 7, 1994 to September 22, 1998, 
is warranted.  Prior to November 7, 1994, there was no 
indication that his hearing was as bad, or nearly as bad, as 
it was when the opinion was expressed in 1998.  38 U.S.C.A. 
§ 5110(a)(2) (West 1991) (increased compensation may not be 
awarded earlier than when it is factually ascertainable that 
an increase occurred).



ORDER

Entitlement to TDIU, for the period from November 7, 1994, to 
September 22, 1998, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

